Mr. Chief Justice Lawrence delivered the opinion of the Court: This was a prosecution for obstructing a highway, resulting in a verdict against defendant for $10. The only grounds suggested for reversal are, that the last instruction for plaintiff should not have been given, and the last for defendant should have been. Plaintiffs instruction was, that a gateway built across the road, one half mile from the place of alleged obstruction, would not prove the public had abandoned the road. This was correct. The act of an individual can not divest the public of its rights, unless submitted to for such a period of time as to raise a fair presumption of abandonment. The instruction asked for the defendant, and refused, was intended, as we construe it, to be substantially the reverse of that given for plaintiff, and was properly refused. The judgment is affirmed. Judgment affirmed.